Case: 11-14055          Date Filed: 09/04/2012   Page: 1 of 4




                                                                         [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-14055
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 0:10-cv-60447-PAS



TRAVIS B. JACKSON,

llllllllllllllllllllllllllllllllllllllll                       Plaintiff - Appellant,

                                            versus

TODD HILL,
Patrol Officer at Fort Lauderdale Police Department,
ROBERT NORVIS,
a.k.a. Robert Morris,

llllllllllllllllllllllllllllllllllllllll                       Defendants - Appellees,

JOHNNY MCCRAY,
Attorney, et al.,

lllllllllllllllllllllllllllllllllllllllll                      Defendants.
              Case: 11-14055      Date Filed: 09/04/2012   Page: 2 of 4

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (September 4, 2012)

Before CARNES, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:

      Travis B. Jackson, proceeding pro se and in forma pauperis, appeals the

district court’s denial of his motion to compel discovery and grant of summary

judgment for defendants. He argues that (1) he was denied the opportunity for

adequate discovery and thus unable to produce evidence that would have

precluded a grant of summary judgment, and (2) the magistrate judge and district

court erred by making credibility determinations.

      We review for abuse of discretion the denial of a motion to compel

discovery. Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th Cir. 2006).

“[A] district court is allowed a range of choice in such matters, and we will not

second-guess the district court’s actions unless they reflect a clear error of

judgment.” Id. (internal quotation marks omitted). We hold pro se pleadings to a

less stringent standard than attorney-drafted pleadings and liberally construe them.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

                                           2
               Case: 11-14055     Date Filed: 09/04/2012    Page: 3 of 4

      On November 4, 2010, after the court had already extended the time period

for discovery, Jackson filed a second request for production of documents from

Defendants. On December 13, 2010, Defendants responded. For all the

documents requested, Defendants either produced the document or provided an

explanation why the document had not been included. On January 19, 2011,

Jackson filed a motion to compel Defendants to produce the documents requested

on November 4, 2010. The district court and magistrate judge denied that motion

on the grounds that (1) it was untimely, and (2) the requested documents were

either (i) confidential, privileged, and irrelevant or (ii) not in Defendants’

possession. Rule 26.1(h) of the Local Rules for the Southern District of Florida

provides that motions to compel discovery must be filed within thirty days of the

occurrence of grounds for the motion. Because Jackson filed his motion more

than thirty days after December 13, 2010, the district court and magistrate judge

were correct in finding that Jackson’s motion was untimely and did not abuse their

discretion in denying that motion.

      Jackson also contends that the district court and magistrate judge made

impermissible credibility determinations when ruling on the summary judgment

motions. He does not identify where this occurred or provide any argument about

this contention, and a review of the transcript reveals no such determinations. We

                                           3
              Case: 11-14055   Date Filed: 09/04/2012   Page: 4 of 4

find no error in the grant of summary judgment and affirm.

      AFFIRMED.




                                        4